Case 1:19-cr-00142-JJM-PAS Document 25 Filed 07/08/20 Page 1 of 27 PagelD #: 183

UNITED STATES DISTRICT COURT
DISTRICT OF RHODE ISLAND

UNITED STATES OF AMERICA
Cr. No. 19-142-JJM

Ye In violation of 18 U.S.C. § 1349
ROLANDO E. ESTRELLA, 18 U.S.C. § 1344
FERNANDO DIAZ, 18 U.S.C. § 1028A
JUAN E, FELIX-FERNANDEZ, 18 U.S.C. § 2
EMILIO J. FRIAS-REYES, SEALED

ERICKSON M. VENTURA-
MARTINEZ,

ROBERT L, DIAZ-MENDEZ,

HIANCARLOS MOSQUEA-
RAMOS,

BRYANT POLANCO,
JONATHAN A. PIMENTEL,

Defendants.

 

SUPERSEDING INDICTMENT

The Grand Jury charges that:
INTRODUCTION

1. At all times relevant to this Indictment, TD Bank, headquartered in Cherry
Hill, New Jersey, Bank of America, headquartered in Charlotte, North Carolina,
KeyBank, headquartered in Cleveland, Ohio, Santander Bank, headquartered in Boston,
Massachusetts and Enterprise Bank, headquartered in Lowell, Massachusetts were
financial institutions operating in interstate and foreign commerce, whose deposits
were insured by the Federal Deposit Insurance Corporation. Together these financial
institutions will be referred to as victim banks.

2, TD Bank, Bank of America, KeyBank, Santander Bank and Enterprise
Case 1:19-cr-00142-JJM-PAS Document 25 Filed 07/08/20 Page 2 of 27 PagelD #: 184

Bank offered its customers banking services, including savings and checking accounts
and retail loans.

3. TD Bank, Bank of America, KeyBank, Santander Bank and Enterprise
Bank required new customers to present a valid government identification and sign a
signature card for each new account opened.

4, Atall times relevant to this Indictment, Bethpage Federal Credit Union,
headquartered in Bethpage, New York, Alliant Credit Union, headquartered in
Chicago, Illinois, Pentagon Federal Credit Union, headquartered in Alexandria,
Virginia, Digital Federal Credit Union, headquartered in Marlborough, Massachusetts,
Direct Federal Credit Union, headquartered in Needham, Massachusetts, Metro Federal
Credit Union, headquartered in Chelsea, Massachusetts, American Eagle Financial
Credit Union, headquartered in East Hartford, Connecticut, Sikorsky Credit Union,
headquartered in Stratford, Connecticut, Greenwood Credit Union, headquartered in
Warwick, Rhode Island, Jeanne D’ Are Credit Union, headquartered in Lowell,
Massachusetts, Workers’ Credit Union, headquartered in Fitchburg, Massachusetts,
Webster First Credit Union, headquartered in Worcester, Massachusetts, Merrimack
Valley Credit Union, headquartered in North Andover, Massachusetts, Sharon Credit
Union, headquartered in Sharon, Massachusetts, Workers’ Credit Union, headquartered
in Fitchburg, Massachusetts, Liberty Bay Credit Union, headquartered in Braintree,
Massachusetts, RTN Credit Union, headquartered in Waltham, Massachusetts and
Triangle Credit Union headquartered in Nashua, New Hampshire were financial
institutions operating in interstate and foreign commerce, whose deposits were insured

2
Case 1:19-cr-00142-JJM-PAS Document 25 Filed 07/08/20 Page 3 of 27 PagelD #: 185

by the National Credit Union Administration. Together these financial institutions will
be referred to as victim credit unions. Each offered their customers banking services

including savings and checking accounts, credit cards and used car loans.

COUNT ONE
(Conspiracy to Commit Bank Fraud)

5. Between , June 1, 2017 and September 30, 2019, in the District of Rhode
Island, and elsewhere, the Defendants ROLANDO E. ESTRELLA, FERNANDO DIAZ,
JUAN E. FELIX-FERNANDEZ, EMILIO J. FRIAS-REYES, ERICKSON M. VENTURA-
MARTINEZ, ROBERT L. DIAZ-MENDEZ, HIANCARLOS MOSQUEA-RAMOS,
BRYANT POLANCO, and JONATHAN A. PIMENTEL, along with others known and
unknown to the grand jury, did knowingly and willfully combine, conspire, confederate
and agree to commit Bank Fraud, 18 U.S.C. § 1344(2).

Object of the Conspiracy

6. The object of the conspiracy was for ROLANDO E. ESTRELLA,
FERNANDO DIAZ, JUAN E, FELIX-FERNANDEZ, EMILIO J. FRIAS-REYES,
ERICKSON M. VENTURA-MARTINEZ, ROBERT L. DIAZ-MENDEZ, HIANCARLOS
MOSQUEA-RAMOS, BRYANT POLANCO, JONATHAN A. PIMENTEL, and others to
unlawfully enrich themselves by making false statements, providing counterfeit
documents, including counterfeit government identifications and motor vehicle titles, to
the victim banks and credit unions, to induce those institutions to provide ROLANDO
E. ESTRELLA, FERNANDO DIAZ, JUAN E. FELIX-FERNANDEZ, EMILIO J. FRIAS-

REYES, ERICKSON M. VENTURA-MARTINEZ, ROBERT L. DIAZ-MENDEZ,
Case 1:19-cr-00142-JJM-PAS Document 25 Filed 07/08/20 Page 4 of 27 PagelD #: 186

HIANCARLOS MOSQUEA-RAMOS, BRYANT POLANCO, JONATHAN A.
PIMENTEL and others with monies, funds, credits, assets, and other property.
Manner and Means of the Conspiracy

7. The manner and means by which the co-conspirators sought to
accomplish, and did accomplish the object of the conspiracy included, among others,
the following:

8, It was part of the conspiracy that the co-conspirators purchased the stolen
personal identification information of multiple victims, including dates of birth and
Social Security numbers from internet websites accessed through the “dark web.”

9, It was further part of the conspiracy that the co-conspirators used that
stolen personal identification information to create counterfeit government
identifications.

10. It was further part of the conspiracy that the co-conspirators identified
and recruited individuals willing to pose as the identity theft victims and then make
application for bank accounts and automobile loans with victim credit unions.

11. Tt was further part of the conspiracy that the co-conspirators created
counterfeit automobile vehicle titles for submission to the victim credit unions to induce
them to approve the fraudulent used car loan applications.

12, ‘It was further part of the conspiracy that the co-conspirators created shell
used car businesses to represent to victim credit unions as the “sellers” of the
automobiles identified as collateral for the used car loans and to manufacture false bills
of sale identifying the shell companies as the seller.

|
Case 1:19-cr-00142-JJM-PAS Document 25 Filed 07/08/20 Page 5 of 27 PagelD #: 187

13. It was further part of the conspiracy that the co-conspirators identified
and recruited individuals to open bank accounts in the shell companies’ name for the
purpose of depositing the loan checks made payable to the companies and to then
withdraw cash from those accounts.

14. It was further part of the conspiracy that conspirators at times used their
true identity to submit false used car loan applications to the victim credit unions to
induce them to approve loans.

15. It was further part of the conspiracy that the conspirators created false and

counterfeit wage earning statements and motor vehicle bills of sale.

Acts in Furtherance of the Conspiracy
Bethpage Federal Credit Union

16. OnJune 15, 2017, ROLANDO E. ESTRELLA, along with Octavio Andres
Difo-Castro, Angel Morales, and Jeffrey Rodriguez, previously indicted for this
conduct, caused an online application, using the stolen personal identification
information of Mario G. Lima, a date of birth of XX/XX/1969 and a Social Security
Number of XXX-XX-3682 to be made for membership with the Bethpage Federal Credit
Union including checking and savings privileges.

17. On or about June 15, 2017, ROLANDO E. ESTRELLA along with Octavio
Andres Difo-Castro previously indicted for this conduct, caused an online application,
using the stolen personal identification information of Mario G. Lima, a date of birth of
XX /XX/1969 and a Social Security Number of XXX-XX-3682 to be made for a used car

loan to purchase a Ford 150 pickup truck with Bethpage Federal Credit Union falsely
Case 1:19-cr-00142-JJM-PAS Document 25 Filed 07/08/20 Page 6 of 27 PagelD #: 188

representing the seller of the motor vehicle to be Patricia A. Peralta. The application for
the loan was approved and a check was disbursed.

18. On July 3, 2017, ROLANDO E. ESTRELLA, along with Octavio Andres
Difo-Castro, previously indicted for this conduct, caused an online application, using
the stolen personal identification information of Robert Rocchio, a date of birth of
XX/XX/1976 and a Social Security Number of XXX-XX-6685 to be made for
membership with the Bethpage Federal Credit Union including checking and savings
privileges.

19. Onorabout July 5, 2017, ROLANDO E, ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online application
to be made using the stolen personal identification information of Robert Rocchio
including a date of birth of XX/XX/1976 and a Social Security Number of XXX-XX-6685
for a used car loan with Bethpage Federal Credit Union purportedly to purchase of a
2015 Chevrolet Corvette, falsely representing the seller of the car to be Olban Vega. The
application for the loan was approved and a check was disbursed.

20. Onor about July 18, 2017, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online application
using the stolen personal identification information of Manuel T. Correia, including a
date of birth of XX/XX/1978 and a Social Security Number of XXX-XX-7879 to be made
for membership with the Bethpage Federal Credit Union including checking and
savings privileges.

21, Onor about July 20, 2017, ROLANDO E. ESTRELLA, along with Octavio

6
Case 1:19-cr-00142-JJM-PAS Document 25 Filed 07/08/20 Page 7 of 27 PagelD #: 189

Andres Difo-Castro, previously indicted for this conduct, caused an online used
automobile loan application to be made with the Bethpage Federal Credit Union using
the stolen personal identification information of Manuel T, Correia, a date of birth of
XX/XX/1978 and a Social Security Number of XXX-XX-7879 purportedly for the
purchase of a 2015 Cadillac Escalade, falsely identifying the seller of the vehicle as
Felix J. Diaz. The application for the loan was approved and a check was disbursed.

22. Onor about July 20,2017, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused a facsimile to be sent
from Rhode Island to Bethpage Federal Credit Union that included a copy of a
counterfeit United States Passport in the name of Manuel T. Correia along with a
counterfeit Rhode Island Motor Vehicle Title for a 2015 Cadillac automobile falsely
representing the vehicle as owned by Felix J. Diaz.

Alliant Credit Union

23. Onor about June 30, 2017, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online application
using the stolen personal identification information of Robert Rocchio, including a date
of birth of XX/XX/1976 and a Social Security Number of XXX-XX-6685 to be made for
membership with the Alliant Credit Union including checking and savings privileges.

24. Onor about July 15, 2017, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online used car
loan application to be filed with Alliant Credit Union using the stolen personal
identification information of Robert Rocchio, a date of birth of XX/XX/1976 and a

7
Case 1:19-cr-00142-JJM-PAS Document 25 Filed 07/08/20 Page 8 of 27 PagelD #: 190

Social Security Number of XXX-XX-6685 purportedly for the purchase of a 2015
Chevrolet Corvette, falsely identifying the seller of the vehicle as Juan Ruiz. The
application for the loan was approved and a check was disbursed.

25. Onor about July 15, 2017, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused a facsimile to be sent
from Rhode Island to Alliant Credit Union that included a copy of a counterfeit Rhode
Island driver’s license in the name Robert Rocchio along with a counterfeit Rhode
Island Motor Vehicle Title for a 2015 Chevrolet automobile, falsely representing the
vehicle as owned by Juan Ruiz. Alliant Credit Union approved the loan and disbursed
a $55,000 check payable to Juan Ruiz.

26. On or about August 11, 2017, ROLANDO E, ESTRELLA, along with
Octavio Andres Difo-Castro, previously indicted for this conduct, caused an online
application using the stolen personal identification information of Hector R. Rosales,
including a date of birth of XX/XX/1969 and a Social Security Number of XXX-XX-51 03
to be made for membership with the Alliant Credit Union including checking and
savings privileges.

27,  Onor about August 16,2017, ROLANDO E. ESTRELLA, along with
Octavio Andres Difo-Castro, previously indicted for this conduct, caused an online loan
application to be filed with Alliant Credit Union using the stolen personal identification
information of Hector R. Rosales, a date of birth of XX/XX/1969 and a Social Security
Number of XXX-XX-5103 purportedly for the purchase of a 2013 Cadillac Escalade.
Alliant approved the loan and disbursed a $35,000 check.

8
Case 1:19-cr-00142-JJM-PAS Document 25 Filed 07/08/20 Page 9 of 27 PagelD #: 191

Pentagon Federal Credit Union

28. On or about June 14, 2017, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online application
using the stolen personal identification information of Mario G. Lima, including a date
of birth of XX/XX/1969 and a Social Security Number of XXX-XX-3682 to be made for
membership with the Pentagon Federal Credit Union ineluding checking and savings
privileges.

29, On or about June 30, 2017, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online application
using the stolen personal identification information of Mario G. Lima, including a date
of birth of XX/XX/1969 and a Social Security Number of XXX-XX-3682 to be made for a
used car loan to purchase a Ford 150 pickup truck with the Pentagon Federal Credit
Union falsely identifying the seller of the vehicle as Nilka Reyes,

30, Onor about December 13, 2017, ROLANDO E. ESTRELLA, along with
Octavio Andres Difo-Castro, previously indicted for this conduct, caused an online
application using the stolen personal identification information of Luis Roque,
including a date of birth of XX/XX/1971 and a Social Security Number of XXX-XX-0912
to be made for membership with the Pentagon Federal Credit Union including checking
and savings privileges,

31. Onor about December 13, 2017, ROLANDO E. ESTRELLA, along with
Octavio Andres Difo-Castro, previously indicted for this conduct, caused an online
application using the stolen personal identification information of Luis Roque,

9
Case 1:19-cr-00142-JJM-PAS Document 25 Filed 07/08/20 Page 10 of 27 PagelD #: 192

including a date of birth of XX/XX/1971 and a Social Security Number of XXX-XX-0912
to be made for a used car loan to purchase what was represented to be a 2015 Lincoln
Navigator, with the Pentagon Federal Credit Union falsely identifying the seller of the
vehicle as Alejandro Regalado.

32.  Onor about March 12, 2018, ROLANDO E. ESTRELLA, along with
Octavio Andres Difo-Castro, previously indicted for this conduct, caused an online
application using the stolen personal identification information of Stefan P. Dodd,
including a date of birth of XX/XX/1971 and a Social Security Number of XXX-XX-3503
to be made for membership with the Pentagon Federal Credit Union including checking
and savings privileges.

33. Onor about March 12, 2018, ROLANDO E. ESTRELLA, along with
Octavio Andres Difo-Castro, previously indicted for this conduct, caused an online
application using the stolen personal identification information of Stefan P. Dodd,
including a date of birth of XX/XX/1971 and a Social Security Number of XXX-XX-3503
to be made for a used car loan to purchase a 2015 Infinity with the Pentagon Federal
Credit Union.

34. Onor about July 11, 2018, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online application
using the stolen identification information of Randall G. Gerber, including a date of
birth of XX/XX/1950 and a Social Security Number of XXX-XX- 8878 to be made for
membership with the Pentagon Federal Credit Union including checking and savings
privileges.

10
Case 1:19-cr-00142-JJM-PAS Document 25 Filed 07/08/20 Page 11 of 27 PagelD #: 193

35. Onor about July 11, 2018, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online application
using the stolen identification information of Randall G. Gerber, including a date of
birth of XX/XX/1950 and a Social Security Number of XXX-XX-8878 to be made for a
used car loan to purchase a 2013 Mercedes Benz Roadster, with the Pentagon Federal
Credit Union, falsely representing the seller as Quelin Rosario,

Digital Federal Credit Union

36. Onor about February 27, 2018, ROLANDO E. ESTRELLA, along with
Octavio Andres Difo-Castro, previously indicted for this conduct, caused an online
application using the stolen personal identification information of Edward L. Delacruz,
including a date of birth of XX/XX/1971 and a Social Security Number of XXX-XX- 0060
to be made for membership with the Digital Federal Credit Union including checking
and savings privileges.

37. On or about March 2, 2018, ROLANDO E. ESTRELLA, along with
Octavio Andres Difo-Castro, previously indicted for this conduct, caused an online
application using the stolen personal identification information of Edward L. Delacruz,
including a date of birth of XX/XX/1971 and a Social Security Number of XXX-XX-0060
to be made for a used car loan to purchase a 2018 Mercedes Benz with the Digital
Federal Credit Union falsely identifying the seller of the vehicle as Stefan P. Dodd,

38. Onor about June 14, 2018, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online application
using the stolen personal identification information of Harold F. Nelson, including a

ll
Case 1:19-cr-00142-JJM-PAS Document 25 Filed 07/08/20 Page 12 of 27 PagelD #: 194

date of birth of XX/XX/1972 and a Social Security Number of XXX-XX-1331 to be made
for membership with the Digital Federal Credit Union including checking and savings
privileges.

39. Onor about October 4, 2018, ROLANDO E. ESTRELLA, JUAN E. FELIX-
FERNANDEZ, and G.L., an unindicted co-conspirator, caused an online application
using the true information of JUAN E. FELIX, to be made for a used car loan falsely
claiming the loan was to purchase a 2018 BMW 7 series vehicle identification number
WBA7ZE2C5XJG742432 with the Digital Federal Credit Union,

40. On or about March 3, 2019, ROLANDO E. ESTRELLA, ERICKSON M.
VENTURA-MARTINEZ and others, caused an online application using the true
information of ERICKSON M. VENTURA-MARTINEZ, to be made for a used car loan,
falsely claiming the loan was to purchase a 2015 Ford Explorer from HIANCARLOS
MOSQUEA-RAMOS with the Digital Federal Credit Union.

41. Onor about May 30, 2019, ROLANDO E. ESTRELLA, ROBERT L. DIAZ-
MENDEZ and others, caused an online application using the true information of
ROBERT L. DIAZ-MENDEZ, to be made for a used car loan falsely claiming the loan
was to purchase a 2018 Land Rover from HIANCARLOS MOSQUEA-RAMOS with
Digital Federal Credit Union.

42. Onor about June 21, 2019, ROLANDO E. ESTRELLA, FERNANDO DIAZ
and others, caused an online application using the true information of FERNANDO
DIAZ, to be made for a used car loan falsely claiming the loan was to purchase a 2016
Porsche Cayenne from BRYANT POLANCO with Digital Federal Credit Union.

12
Case 1:19-cr-00142-JJM-PAS Document 25 Filed 07/08/20 Page 13 of 27 PagelD #: 195

Direct Federal Credit Union

43, On or about May 31, 2018, ROLANDO E, ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online application
using the stolen personal identification of Eugenio L. Barros, including a date of birth of
XX/XX/1970 and a Social Security Number of XXX-XX-8886 to be made for a savings
and checking account with Direct Federal Credit Union.

44, On or about May 31, 2018, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online application
using the stolen personal identification information of Eugenio L. Barros, including a
date of birth of XX/XX/1970 and a Social Security Number of XXX-XX-8886 to be made
for a used car loan to purchase a 2015 Audi with the Direct Federal Credit Union falsely
identifying the seller of the vehicle as Geraldo’s Foreign Cars.

45. Onorabout June 7, 2018, ROLANDO E, ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online application
using the stolen personal identification of Nereyda Rodriguez, including a date of birth
of XX/XX/1972 and a Social Security Number of XXX-XX-0521 to be made for a savings
and checking account with Direct Federal Credit Union.

46, Onorabout June 7, 2018, ROLANDO E, ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online application
using the stolen personal identification information of Nereyda Rodriguez, including a
date of birth of XX/XX/1972 and a Social Security Number of XXX-XX-0521 to be made
for a used car loan to purchase a 2014 Land Rover, with the Direct Federal Credit Union

13
Case 1:19-cr-00142-JJM-PAS Document 25 Filed 07/08/20 Page 14 of 27 PagelD #: 196

falsely identifying the seller of the vehicle as Alyson E. Martinez.

47. Onor about June 13, 2018, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online application
using the stolen personal identification of Aurelio 5, Caetano, including a date of birth
of XX/XX/1971 and a Social Security Number of XXX-XX-2280 to be made for a savings
and checking account with Direct Federal Credit Union,

48. On or about June 13, 2018, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online application
using the stolen personal identification information of Aurelio S. Caetano, including a
date of birth of XX/XX/1971 and a Social Security Number of XXX-XX-2280 to be made
for a used car loan to purchase a 2018 Mazda CX-9, with the Direct Federal Credit
Union falsely identifying the seller of the vehicle as Geraldo’s Foreign Cars.

49, Onor about June 17, 2018, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online application
using the stolen personal identification of Sergio A. Aragao, including a date of birth of
XX/XX/1977 and a Social Security Number of XXX-XX-3084 to be made for a savings
and checking account with the Direct Federal Credit Union.

50, Onor about June 17, 2018, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online application
using the stolen personal identification information of Sergio A. Aragao, including a
date of birth of XX/XX/1977 and a Social Security Number of XXX-XX-3084 to be made
for a used car loan to purchase a 2015 Dodge Ram pickup truck, with the Direct Federal

14
Case 1:19-cr-00142-JJM-PAS Document 25 Filed 07/08/20 Page 15 of 27 PagelD #: 197

Credit Union falsely identifying the seller of the vehicle being Geraldo’s Foreign Cars.

51. Onorabout June 17, 2018, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online application
using the stolen personal identification of Jennifer Alley, including a date of birth of
XX /XX/1974 and a Social Security Number of XXX-XX-2492 to be made for a savings
and checking account with the Direct Federal Credit Union.

52. Onor about June 17, 2018, ROLANDO E, ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online application
using the stolen personal identification information of Jennifer Alley, including a date
of birth of XX/XX/1977 and a Social Security Number of XXX-XX-2492 to be made for a
used car loan to purchase a 2016 Chevrolet Suburban, with the Direct Federal Credit
Union falsely identifying the seller of the vehicle as Pamela Daylor.

53. Onor about July 3, 2018, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online application
using the stolen personal identification of Randall G. Gerber, including a date of birth of
XX/XX/1950 and a Social Security Number of XXX-XX-8878 to be made for a savings
and checking account with the Direct Federal Credit Union.

54. Onor about July 3, 2018, ROLANDO E, ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online application
using the stolen personal identification information of Randall G. Gerber, including a
date of birth of XX/XX/1950 and a Social Security Number of XXX-XX-8878 to be made
for a used car loan to purchase a 2018 Audi with the Direct Federal Credit Union falsely

15
Case 1:19-cr-00142-JJM-PAS Document 25 Filed 07/08/20 Page 16 of 27 PagelD #: 198

identifying the seller of the vehicle as Quelin Rosario.

55, On or about May 28, 2019, ROLANDO ESTRELLA, along with EMILIO J,
FRIAS-REYES and others, caused an online application to be filed using the true
identity of EMILIO J. FRIAS-REYES, for a used car loan falsely claiming the loan was to
purchase a 2018 BMW 7 series with the Direct Federal Credit Union,

56. Onor about May 30, 2019, ROLANDO E. ESTRELLA, along with
ROBERT L. DIAZ-MENDEZ and others, caused an online application to be filed using
the true identity of ROBERT L. DIAZ-MENDEZ, for a used car loan falsely claiming the
loan was to purchase a 2018 Land Rover from HIANCARLOS MOSQUEA-RAMOS
with the Direct Federal Credit Union.

American Eagle Finance Credit Union

57. Onor about October 4, 2018, ROLANDO E. ESTRELLA, JUAN E. PELIX-
FERNANDEZ, and G.L., an unindicted coconspirator whose identity is known to the
grand jury, caused a used car loan application to be filed using the true identity of
JUAN E, FELIX-FERNANDEZ, falsely claiming the loan was to purchase a 2018 BMW 7
series vehicle with the American Eagle Finance Credit Union.

Sikorsky Credit Union

58. Onor about October 5, 2018, ROLANDO E. ESTRELLA, JUAN E. FELDX-
FERNANDEZ, and G.L, an unindicted coconspirator whose identity is known to the
erand jury, caused an application to be filed using the true identity of JUAN E. FELIX-
FERNANDEZ, falsely claiming the loan was to purchase a 2018 BMW 7 series vehicle
with the Sikorsky Credit Union,

16
Case 1:19-cr-00142-JJM-PAS Document 25 Filed 07/08/20 Page 17 of 27 PagelD #: 199

Greenwood Credit Union

59. Onor about October 9, 2018, ROLANDO E. ESTRELLA, JUAN E. FELIX-
FERNANDEZ, and G.L. an unindicted coconspirator whose identity is known to the
erand jury, caused an application to be filed using the true identity of JUAN E. FELIX-
FERNANDEZ, falsely claiming the loan was to purchase a 2018 BMW 7 series vehicle
with the with the Greenwood Credit Union.

Jeanne D'Arc Credit Union

60. Onor about May 31, 2019, ROLANDO E. ESTRELLA, and EMILIO J.
FRIAS-REYES caused an application to be filed using the true identity of EMILIO J.
FRIAS-REYES for a used car loan falsely claiming the loan was to purchase a 2018 BMW
7 series vehicle with the with the Jeanne D’ Are Credit Union.

Merrimack Valley Credit Union

61. On or about March 5, 2019, ROLANDO E, ESTRELLA and ERICKSON M.
VENTURA-MARTINEZ, caused an online application to be filed using the true identity
of ERICKSON M. VENTURA-MARTINEZ for a used car loan falsely claiming the loan
was to purchase a 2011 Infiniti from Z.V,

62. Onorabout May 28, 2019, ROLANDO E. ESTRELLA and EMILIO J.
FRIAS-REYES caused an application to be filed tising the true identity of EMILIO J.
FRIAS-REYES for a used car loan falsely claiming the loan was to purchase what was
represented to be a 2018 BMW 7 series vehicle with the with the Merrimack Valley
Credit Union.

63. Onor about May 30, 2019, ROLANDO E. ESTRELLA and ROBERT L.

17
Case 1:19-cr-00142-JJM-PAS Document 25 Filed 07/08/20 Page 18 of 27 PagelD #: 200

DIAZ-MENDEZ and others caused an application to be filed using the true identity of
ROBERT L. DIAZ-MENDEZ for a used car loan falsely claiming the loan was to
purchase a 2018 Land Rover idl from HIANCAROLOS MOSQUEA-RAMOS with
the Merrimack Valley Credit Union.

64, On or about June 25, 2019, ROLANDO E, ESTRELLA and FERNANDO
DIAZcaused an application to be filed using the true identity of FERNANDO DIAZ for
a used car loan falsely claiming the loan was to purchase A 2016 Porsche Cayenne
vehicle from BRY ANT POLANCO with the Merrimack Valley Credit Union.

65.  Onor about July 2, 2019, ROLANDO E. ESTRELLA and HIANCARLOS
MOSQUEA-RAMOS, caused an application to be filed using the true identity of
HIANCARLOS MOSQUEA-RAMOS for a used car loan falsely claiming the loan was to
purchase a 2016 BMW X5 vehicle from JONATHAN A. PIMENTEL with the Merrimack
Valley Credit Union.

Workers’ Credit Union

66. Onor about May 28, 2019, ROLANDO E. ESTRELLA and EMILO J.
FRIAS-REYES caused an application to be filed using the true identity of EMILIO J.
FRIAS-REYES for a used car loan falsely claiming the loan was to purchase a 2018 BMW
7 series vehicle with the with the Workers’ Credit Union,

67. On or about May 30, 2019, ROLANDO E. ESTRELLA and ROBERT L.
DIAZ-MENDEZ, caused an application to be filed using the true identity of ROBERT L.
DIAZ-MENDEZ for a used car loan falsely claiming the loan was to purchase a 2018
Land Rover vehicle from HIANCARLOS MOSQUEA-RAMOS with Workers’ Credit

18
Case 1:19-cr-00142-JJM-PAS Document 25 Filed 07/08/20 Page 19 of 27 PagelD #: 201

Union.
Metro Credit Union

68. | Onor about March 3, 2019, ROLANDO E. ESTRELLA and ERICKSON M.
VENTURA-MARTINEZ, caused an application to be filed using the true identity of
ERICKSON M. VENTURA-MARTINEZ for a used car loan falsely claiming the loan
was to purchase a 2015 Ford Explorer vehicle from HIANCARLOS MOSQUEA-RAMOS
with Metro Credit Union.

69. On or about June 3, 2019, ROLANDO E. ESTRELLA and EMILIO J,
FRIAS-REYES caused an application to be filed using the true identity of EMILIO J.
FRIAS-REYES for a used car loan falsely claiming the loan was to purchase what was
represented to be a 2018 BMW 7 series vehicle with the with the Metro Credit Union.

Webster First Credit Union

70, Onor about May 28, 2019, ROLANDO E. ESTRELLA and EMILIO J.
FRIAS-REYES caused an application to be filed using the true identity of EMILIO J.
FRIAS-REYES for a used car loan falsely claiming the loan was to purchase a 2018 BMW
7 series vehicle with the Webster First Credit Union.

Sharon Credit Union

71. Onor about March 6, 2019, ROLANDO E. ESTRELLA and ERICKSON M.
VENTURA-MARTINEZ, caused an application to be filed using the true identity of
ERICKSON M. VENTURA-MARTINEZ, for a used car loan falsely claiming the loan
was to purchase a 2015 Ford Explorer vehicle from HIANCARLOS MOSQUEA-RAMOS

with the Sharon Credit Union.

19
Case 1:19-cr-00142-JJM-PAS Document 25 Filed 07/08/20 Page 20 of 27 PagelD #: 202

72. On or about May 30, 2019, ROLANDO E, ESTRELLA and ROBERT L.
DIAZ-MENDE7Z, caused an application to be filed using the true identity of ROBERT L.
DIAZ-MENDEZ, for a used car loan falsely claiming the loan was to purchase 2018
Land Rover from HIANCARLOS MOSQUEA-RAMOS with Sharon Credit Union.

73, Onor about July 2, 2019, ROLANDO E. ESTRELLA and FERNANDO
DIAZ, caused an application to be filed using the true identity of FERNANDO DIAZ,
for a used car loan falsely claiming the loan was to purchase a 2016 Porsche Cayenne
vehicle with the Sharon Credit Union,

Triangle Credit Union

 

74. Onor about June 24, 2019, ROLANDO E. ESTRELLA and FERNANDO
DIAZ, caused an application to be filed using the true identity of FERNANDO DIAZ,
for a used car loan falsely claiming the loan was to purchase a 2016 Porsche Cayenne
from BRYANT POLANCO with the Triangle Credit Union.

Liberty Bay Credit Union

75, On or about March 20, 2019, ROLANDO E. ESTRELLA and ERICKSON
M. VENTURA-MARTINEZ caused an application to be filed using the true identity of
ERICKSON M. VENTURA-MARTINEZ, for a used car loan falsely claiming the loan
was to purchase a 2015 Ford Explorer vehicle from Z.V. with Liberty Bay Credit Union.

RTN Credit Union

76. Onor about May 30, 2019, ROLANDO E, ESTRELLA and ROBERT L.

DIAZ-MENDEZ caused an application to be filed using the true identity of ROBERT L.

DIAZ-MENDEZ for a used car loan falsely claiming the loan was to purchase a 2018

20
Case 1:19-cr-00142-JJM-PAS Document 25 Filed 07/08/20 Page 21 of 27 PagelD #: 203

Land Rover from HIANCARLOS MOSQUEA-RAMOS with RTN Credit Union.
TD Bank

77. Between June 15, 2017 and June 19, 2019, ROLANDO EB. ESTRELLA,
FERNANDO DIAZ, BRYANT POLANCO, ERICKSON M. VENTURA-MARTINEZ,
HIANCAROLOS MOSQUEA-RAMOS, Patricia A. Peralta, Angel Morales, Jeffry
Rodriguez, and Octavio Andres Difo-Castro, previously indicted for this conduct,
opened checking and savings accounts with TD bank at branches located in Rhode
Island, Massachusetts and elsewhere, using both stolen and genuine identifications for
the purpose of depositing fraudulently obtained used car loan checks.

78. Between June 15, 2017 and June 19, 2019, ROLANDO E. ESTRELLA,
FERNANDO DIAZ, BRYANT POLANCO, ERICKSON M. VENTURA-MARTINEZ,
HIANCAROLOS MOSQUEA-RAMOS, Patricia A. Peralta, Angel Morales, Jeffry
Rodriguez, and Octavio Andres Difo-Castro, previously indicted for this conduct, and

others, withdrew cash from the various TD Bank accounts they opened.

KeyBank

79, Between April 2, 2018 and July 24, 2018, ROLANDO E. ESTRELLA, along,
with Octavio Andres Difo-Castro, Yenisia Pujols, Yafira Rodriguez, previously indicted
for this conduct, G.L., whose identity is known to the grand jury, and others opened
checking and savings accounts at KeyBank located in Hartford, Connecticut using

stolen identifications for the purpose of depositing fraudulently obtained used car loan

checks.

80. Between April 2, 2018 and July 24, 2018, ROLANDO E. ESTRELLA, along

21
Case 1:19-cr-00142-JJM-PAS Document 25 Filed 07/08/20 Page 22 of 27 PagelD #: 204

with Octavio Andres Difo-Castro, Yenisia Pujols, Yafira Rodriguez, previously indicted
for this conduct, G.L., whose identity is known to the grand jury, and others caused
fraudulently obtained used car loan checks to be deposited into the various KeyBank
accounts they had opened.

81. Between April 2, 2018 and July 24, 2018, ROLANDO E. ESTRELLA, along
with Octavio Andres Difo-Castro, Yenisia Pujols, Yafira Rodriguez, previously indicted
for this conduct, and G.L., whose identity is known to the grand jury, withdrew cash
from the accounts into which the fraudulently obtained loan checks had been deposited.

Bank of America

82. Between May 10, 2018 and August 7, 2019, ROLANDO E. ESTRELLA,
FERNANDO DIAZ, BRYANT POLANCO, along with Octavio Andres Difo-Castro, and
Angel Morales previously indicted for this conduct, opened checking and savings
accounts at Bank of America in New York and Massachusetts using stolen and genuine
identifications for the purpose of depositing fraudulently obtained used car loan checks.

83. Between May 10, 2018 and August 31, 2019, ROLANDO E. ESTRELLA,
FERNANDO DIAZ, BRYANT POLANCO, along with Octavio Andres Difo-Castro,
Angel Morales, previously indicted for this conduct, and others, caused fraudulently
obtained used car loan checks to be deposited into the various Bank of America

accounts they had opened.

84. Between May 10, 2018 and August 31, 2019, ROLANDO E, ESTRELLA,
FERNANDO DIAZ, BRYANT POLANCO, along with Octavio Andres Difo-Castro,
Angel Morales, previously indicted for this conduct, and others withdrew cash from the

22
Case 1:19-cr-00142-JJM-PAS Document 25 Filed 07/08/20 Page 23 of 27 PagelD #: 205

various involved Bank of America accounts.

Enterprise Bank
85. On or about July 29, 2019, ROLANDO E. ESTRELLA, JONATHAN A.

PIMENTEL, HLANCAROLOS MOSQUEA-RAMOS opened checking and savings
accounts at Enterprise Bank in Methuen, Massachusetts for the purpose of depositing
fraudulently obtained loan checks.

86. Between July 29, 2019 and August 30, 2019, ROLANDO E. ESTRELLA,
JONATHAN A. PIMENTEL, and HIANCARLOS MOSQUEA-RAMOS, withdrew cash
from the Enterprise Account.

All in violation of 18 U.S.C. § 1349

COUNTS II-VI
(Bank Fraud)

Scheme to Defraud

87. Paragraphs 1-86 of COUNT I of this indictment are re-alleged and
incorporated by reference as though fully set forth herein.

88. Between June 1, 2017 and September 30, 2019, in the District of Rhode
Island and elsewhere, the defendant ROLANDO E. ESTRELLA , Octavio Andres Difo-
Castro along with others known and unknown, did knowingly devise a scheme and
artifice to defraud Bethpage Federal Credit Union, Alliant Credit Union, Pentagon
Federal Credit Union, Digital Federal Credit Union, Direct Federal Credit Union, Metro
Credit Union, Jeanne D’Are Credit Union, Merrimack Valley Credit Union, Workers’

Credit Union, Webster First Credit Union, American Eagle Finance Credit Union,

23
Case 1:19-cr-00142-JJM-PAS Document 25 Filed 07/08/20 Page 24 of 27 PagelD #: 206

Sikorsky Credit Union, Triangle Credit Union, Metro Credit Union, Sharon Credit
Union, Liberty Bay Credit Union, RTN Credit Union and Greenwood Credit Union alll
federally insured financial institutions, and to obtain monies, funds, credits, assets,
securities and other property from said financial institutions by means of false and
fraudulent pretenses, representation, and promises,

89. Such scheme included using stolen personal identification information of
others to open checking accounts with TD Bank, KeyBank, Bank of America, and
Enterprise Bank, for the purpose of depositing used car loan checks that were
fraudulently obtained from Bethpage Federal Credit Union, Alliant Credit Union,
Pentagon Federal Credit Union, Digital Federal Credit Union, Direct Federal Credit
Union, Metro Credit Union, Jeanne D‘ Are Credit Union, Merrimack Valley Credit
Union, Workers’ Credit Union, Webster First Credit Union, American Eagle Finance
Credit Union, Sikorsky Credit Union, Triangle Credit Union, Metro Credit Union,
Sharon Credit Union, Liberty Bay Credit Union, RTN Credit Union and Greenwood
Credit Union and to thereafter withdraw United States currency from those accounts,

90. It was further part of the scheme to create counterfeit automobile titles,
bills of sale, and employee earning statements and to furnish these documents to the
victim credit unions to induce the credit unions into approving of the loans.

Execution of the Scheme
91. Paragraphs 1-86 of COUNT I of this indictment are re-alleged and

incorporated by reference as though fully set forth herein.

24
Case 1:19-cr-00142-JJM-PAS Document 25 Filed 07/08/20 Page 25 of 27 PagelD #: 207

 

Count

Date

Defendant

Financial
Institution

Means of Executing Scheme to
Defraud

 

I

June 19,
2017

Rolando E.
Estrella

TD Bank

Deposited or caused to be
deposited, a fraudulently
obtained check number 22420116
drawn on the Bethpage Federal
Credit Union payable to Patricia
A. Peralta.

 

UI

July 10,
2017

Rolando E.
Estrella

TD Bank

Deposited or caused to be
deposited, a fraudulently
obtained check number
0003155750 drawn on the
Pentagon Federal Credit Union
payable to Nilka D, Reyes and
Mario G, Lima.

 

IV

July 13,
2017

Rolando E.
Estrella

TD Bank

Deposited or caused to be
deposited, a fraudulently
obtained check number 22429656
drawn on the Bethpage Federal
Credit Union payable to Olban
Vega.

 

July 18,
2017

Rolando E.
Estrella

TD Bank

Deposited or caused to be
deposited, a fraudulently
obtained check number 22433391
drawn on the Bethpage Federal
Credit Union payable to Juan
Ruiz

 

VI

July 18,
2017

Rolando E.
Estrella

TD Bank

Deposited or caused to be
deposited, a fraudulently
obtained check number
000001493033 drawn on the
Alliant Credit Union payable to
Juan Ruiz

 

VII

August 8,
2017

Rolando E.
Estrella

TD Bank

Deposited or caused to be
deposited, a fraudulently
obtained check number 22437861
drawn on the Bethpage Federal
Credit Union payable to Francisco
B. Vazquez

 

VI

 

 

December
18, 2017

 

Rolando E.
Estrella

 

TD Bank

 

Deposited or caused to be
deposited, a fraudulently
obtained check number

0003197216 drawn on the

 

25

 

 
Case 1:19-cr-00142-JJM-PAS Document 25 Filed 07/08/20 Page 26 of 27 PagelD #: 208

 

Pentagon Federal Credit Union
payable to Alejandro Regalado
and Luis Roque

 

 

 

 

 

All in violation of 18 U.S. C. § § 1344(2) and 2

COUNT Ix
(Aggravated Identity Theft)

92. On or about July 7, 2017, in the District of Rhode Island and elsewhere, the
defendant, ROLANDO E, ESTRELLA, along with Jeffry Rodriguez, who was previously
charged for this conduct, during and in relation to the commission of bank fraud, in
violation of 18 U.S.C. § 1344(2), did knowingly possess and use without lawful
authority, a means of identification of another person, that is the name, date of birth and

Social Security number of Juan Ruiz.

COUNT X
(Fraudulent Use of a Social Security Number)

93. On or about July 7, 2017, in the District of Rhode Island and elsewhere, the
defendant, ROLANDO E, ESTRELLA, along with Jeffry Rodriguez, who was previously
charged for this conduct, with the intent to deceive TD Bank falsely represented to TD
Bank that Social Security Number XXX-XX-1 109, a true Social Security Number
assigned by the Social Security Administration to Juan Ruiz, was Rodriguez's,

All in violation of 42 U.S.C. § 408(a)(7)(B) and 18 U.S.C. § 2.

26
Case 1:19-cr-00142-JJM-PAS Document 25 Filed 07/08/20 Page 27 of 27 PagelD #: 209

 

AARON L. WEISMAN
United States Attorney

Acdalbe YGse f
William J Ferk “ao

Assistant U.S, Attorney

 

 

 

C
Celie Date: GO V4 M2 2

Richard B. Myrus = to
First ‘aesdatantt U % Aaa)

27
